Name: 2005/31/EC: Council Decision of 24 September 2004 appointing a Netherlands member and a Netherlands alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2006-06-13; 2005-01-20

 20.1.2005 EN Official Journal of the European Union L 16/57 COUNCIL DECISION of 24 September 2004 appointing a Netherlands member and a Netherlands alternate member of the Committee of the Regions (2005/31/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Netherlands Government, Whereas: (1) on 22 January 2002 the Council adopted a Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions (1). (2) a seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Wim VAN GELDER and a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Onno HOES, notified to the Council on 6 September 2004, HAS DECIDED AS FOLLOWS: Sole Article (a) Mr Onno HOES, Gedeputeerde van de provincie Noord-Brabant, is hereby appointed a member in place of Mr Wim VAN GELDER (b) Mr Wim VAN GELDER, Commissaris van de Koningin in de provincie Zeeland is hereby appointed a member in place of Mr Onno HOES, for the remainder of their terms of office, which run until 25 January 2006. Done at Brussels, 24 September 2004. For the Council The President L. J. BRINKHORST (1) OJ L 24, 26.1.2002, p. 38.